Title: William D. Meriwether and Nicholas H. Lewis to Thomas Jefferson, 1 June 1819 (2d letter)
From: Meriwether, William D.,Lewis, Nicholas H.
To: Jefferson, Thomas


          
            
               Sir
              Milton 1st June 1819
            
            Be pleased to take notice that at the House of John Higginbotham in the Town of Warminster Between the hours of 9 AM and 6. PM of Saturday the fifth instant June and so from day to day until concluded we Shall proceed to take the Deposition of Emanuel Poor to be read in evidence in a Suit where in we are Defendants and your self complainant, in the Superior court of Chancery holden at Staunton
            
               W D. Meriwether PresidentN H Lewis as Secy & Agent for the Rivanna company
            
          
          
          
            I acknolege due notice of the above and that a copy of it has been left with me
          
        